Hall, J.
— The rights of the parties in this case depend upon the construction of section 5661, Revised Statutes. That section is as follows: “Every person owning a part of a division fence shall keep the same in good repair, according to the requirements of this chapter, and, upon neglect or refusal to do so, shall be liable in double damages to the party injured thereby.” Sections 5651 to 5664, Revised Statutes, both inclusive, were first enacted in 1877, and appear in the original act in the same order as respectively sections 1 to 14. They are, so far as they relate to one another, to be construed together. By section 5651 it is provided that “all fields and inclosures shall be enclosed by hedge or with a fence.” By section 5652 is prescribed what shall be deemed a sufficient hedge or fence. The other sections of the statute to which it is necessary to refer are as follows : “ Sec. 5656 : Whenever the fence of any owner of real estate now erected or constructed, or which shall be hereafter erected or constructed, the same being a lawful fence, as defined by sections five thousand six hundred and fifty-one and five thousand six hundred and fifty-two, serves to inclose the land of another or which shall become a part of the fence inclosing the lands of another, on demand made by the person ■owning such fence, such other person shall pay the owner ■one-half the value of so much thereof as serves to inclose his land, and upon such payment shall own an undivided half of such fence, provided the person thus benefitted shall have the option to build, within eight months from date of such demand, a lawful fence half the distance along the line covered by the above-mentioned fence. The demand shall be made in writing and served on the party interested, his agent or attorney, or left with some member of the family over fourteen years of age, at the usual place of abode ; if the party notified fails to comply with the demand within the specified time, the *547party making the demand may, at his option, proceed to enforce the collection of one-half the value of such fence, as in this chapter provided, or remove his fence without any other or further notice.” Section 5657 provides for ascertaining “ the value of one-half of such fence ” if the parties shall fail to agree thereto. Section 5658 provides for the recovery of the said value of one-half of such fence. Section 5659 is as follows : “If the parties cannot agree as to the part each shall have and keep in repair, either of them may apply to a justice of the peace of the township, who shall forthwith summon three disinterested householders of the township to appear on the premises, giving three days notice to each of the parties of the time and place where said viewers shall meet, and said viewers shall, under oath, designate the portion to be kept in repair by each of the parties interested, and notify them in writing of the same.” Section 5660 provides the fees for the householders appointed and for the collection of the same.- Section 5661 has already been set forth. No other section of the statute has any bearing upon the subject under discussion.
What is the" meaning of the words with which section 5661 begins, “ Every person owning a part of a division fence” 1 In determining this question we must treat and consider that section as a part of the statute, this for the reason that that section is a part of the statute. In construing any part of a statute the entire statute must be considered together. Cooley’s Const. Lim. 70. Either the words mentioned are to be confined to such persons as may own a part of a division fence by virtue and in pursuance of the provisions of section 5659, or they are not to be so confined. If the words are not to be thus limited in their meaning and effect, they cannot be limited at all and they must be given the broad and general meaning natural to them. There can be no middle ground. . There is nothing in the entire statute to enable us to draw a dividing line. It would seem that as a matter of course the words would be thus *548limited, being as they are a part of the statute, and section 5659 providing, as it alone of the entire statute does, for dividing the division fence into separate parts. But a brief consideration of the question will show that the words must be thus limited. Unless they are so limited one who builds an entire division fence which remains undivided, and, therefore, the property of him who builds it, would have to repair it or be subject for a failure to do so to the penalties imposed by section '5661. This cannot be the intent of a statute which, as is shown by every other line of it, was enacted for the benefit of one who builds an entire division fence. The object of the statute is to enable one who owns a division fence to collect the value of one-half of it from the adjoining land-owner benefitted by it, and to force such adjoining land-owner to keep one-half of the fence in repair. The object of the statute is not to compel him who builds the whole fence to keep it in repair. The owner of the fence, by generously failing to enforce the statute against the adjoining land-owner, does not incur the obligation to keep the fence in repair under the penalties of section 5661. The whole object and intent of the statute being to benefit the builder and owner of the division fence, the meaning of the general words of section 5661 must be limited as suggested. The rule is that if “a literal construction of one section would conflict with every other following and preceding it, and with the entire scope and manifest intent of the act, it is certainly the duty of the court, if it be possible, to harmonize the various provisions with each other, and to effect this it may be necessary to depart from the literal construction of one or more sections. ’ ’ State to use v. Heman, 70 Mo. 451. The words of section 5661, “every person owning a part of a division fence,” therefore, mean every person owning a part of a division fence, which part has been fixed and determined under section 5659 by the agreement of the parties, or by the householders appointed as therein provided in case of a failure of the parties to agree'. Until a division fence has been divided or partitioned *549under said section of the statute the duty created by section .5661 rests upon no one, and the penalties imposed thereby cannot be incurred.
By section 5659 it is. provided that if the parties cannot agree as to the part of the division fence which each is to have and keep in repair, a justice of the peace of the township may appoint disinterested householders of the township to proceed in the manner provided by the statute and designate the portion to be kept in repair by each party. It is apparent at a glance, and too plain to be questioned, that if in any given case the justice of the peace would not under the facts be authorized to appoint the householders to proceed and designate the portion of the fence to be kept in repair by each of the parties, where the parties had failed to agree in relation thereto, then an agreement between the parties under the same- facts would be an agreement not under the statute but outside of the statute. The statute provides, for a partition of the fence in case the parties fail to agree. The statutory partition takes the place of the agreement. The one is equal to the other. Wherever one can be made under the statute the other can be made, but wherever one is not authorized by the statute neither is'the other. The partition of a division fence provided by section 5659 is of such a fence and of such a fence only as that for ascertaining and collecting the value of one-half of which sections 5656, 5657 and 5658 provide. In no case can there be a partition under the statute, o'f a division fence, unless also under the statute the value of one-half of the fence can be determined and collected. The sections last named and section 5659 so clearly, plainly and unmistakably refer to the same kind of a division fence, that the statement of the fact needs no argument in its support.
Section 5656 provides only for a case where one owns the entire division fence and the fence is a lawful fence as defined by section 5652. Section 5656 has to do only with the case where “the fence of any owner of real estate now erected or constructed, or which shall hereafter be erected or constructed, the same being a *550lawful fence as defined by sections 5651 and 5652, serves to inclose the lands of another or which shall become a part of the fence inclosing the lands of another.” In no other case can the section have any application. A division fence erected jointly by the adjoining landowners is not within the statute. An agreement between such owners in relation to the erection of a division fence is not within the statute. An agreement as to the partition of a division fence jointly erected and owned by the land-owners is not within the statute. In all such cases the parties are left to their contracts. If the land-owners cannot agree, either of them can erect the division fence and obtain the benefit of the statute. But if they make an agreement, the agreement and not the statute determines their rights. The court tried the case on a theory contrary to the views expressed herein. There was no evidence tending to show any liability against the defendant in accordance with those views. The court refused an instruction asked by the defendant which, as far as it went, was in harmony with those views. For this reason the judgment must be reversed.
Judgment reversed and cause remanded.
Philips, P. J., concurs.